Citation Nr: 1042704	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a right knee disorder, 
claimed as aggravated in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from January 1980 to 
November 1981, from November 1981 to November 1987, from February 
2003 to February 2004, and from February 2004 to September 2004.  
In addition, the Veteran had a period of service of unverified 
type in 1976, and had lengthy reserve component service following 
his 1987 service separation prior to his return to active 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A claim for service connection for a right knee 
disorder and a claim for dizziness, now recharacterized as a 
claim for service connection for Meniere's disease, were denied, 
in pertinent part.  

A claim of entitlement to service connection for a left knee 
disorder was granted in an April 2010 rating decision.  The 
claims files before the Board do not reflect that the Veteran has 
disagreed with any aspect of that grant of service connection, 
and no claim regarding left knee disability is before the Board 
for appellate review at this time.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted by the undersigned Veterans Law Judge by 
Videoconference in August 2010.  The Veteran also testified at a 
personal hearing before the RO in February 2010.

The claim that a right knee disorder was aggravated in service is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Medical evaluation of the Veteran's symptoms of dizziness, 
hearing loss, and tinnitus, was recommended before his service 
discharge, and a diagnosis of likely Meniere's disease was 
assigned when the Veteran was evaluated for those symptoms less 
than three months after his service discharge.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 &Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for Meniere's disease, initially claimed as dizziness, and the 
Board agrees.  As the decision below is favorable to the Veteran, 
further discussion of VA's duties to notify and assist in regards 
to that claim is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  No 
presumption of service connection is applicable to this appeal, 
and no further discussion of these provisions is required.

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran served in Southwest Asia (Kuwait).  After he returned 
to the continental United States following that tout, he 
underwent Medical Board evaluation related to chronic pain, left 
knee.  The Veteran complained of such symptoms as dizziness, 
tinnitus, headaches, shortness of breath, shingles, decreased 
vision, stress, and pain in the right side, among other symptoms.  
The Veteran underwent multiple evaluations for his symptoms.  
Diagnoses of glaucoma, diabetes mellitus, hypertension, and 
hyperlipidemia, among others, were assigned during the Veteran's 
last period of active service.  In July 2004, the Veteran was 
referred for specialty otolaryngology (ORL) evaluation for 
complaints of recent onset of dizziness, hearing loss, and 
tinnitus.  The Veteran's military treatment records do not 
disclose that ORL evaluation was completed prior to his service 
discharge in mid-September.  

In early October 2004, a few days after his service discharge, 
the Veteran sought service connection for dizziness, hearing 
loss, and tinnitus, among other symptoms and disorders.  Private 
clinical records dated in mid-December 2004 disclose that ORL 
evaluation resulted in a diagnosis of "likely" Meniere's 
disease.  Clinical records since December 2004 reflect that the 
Veteran continues to receive treatment for Meniere's disease.  

The Board notes that the examiner who conducted a February 2010 
VA examination concluded that the Veteran's Meniere's disease did 
not start during his active service.  The examiner noted that a 
post-deployment health assessment dated in January 2004 was 
negative for symptoms of Meniere's disease.  However, the 
examiner did not account for the clinical records and complaints 
during the remainder of the Veteran's service, through September 
2004.  Therefore, the Board does not find this adverse opinion 
persuasive evidence against the claim.  

Symptoms that resulted in a diagnosis of Meniere's disease less 
than three months after the Veteran's service discharge were 
reported by the Veteran in service and continuously thereafter.  
Resolving any reasonable doubt in the Veteran's favor, the Board 
finds that Meniere's disease diagnosed three months after the 
Veteran's service discharge had its onset in service.  The 
criteria for service connection are met, and the appeal may be 
granted.


ORDER

The appeal for service connection for Meniere's disease is 
granted.  


REMAND

The Veteran acknowledges that he had private treatment of a right 
knee disorder prior to his initial service enlistment in 1980.  
The Veteran contends that his right knee disorder was aggravated 
during his 2003 service in Southwest Asia.  The examiner who 
conducted February 2010 VA examination concluded that the 
Veteran's right knee disorder was not aggravated during his 
service because complaints of right knee pain in service were 
"rare."  

However, there is no discussion of what appears to be an August 
2003 report of MRI examination of the right knee.  It appears 
that the 2003 right knee examination was either conducted in Doha 
(Qatar) or discussed with a physician at that location.  It also 
appears that the MRI was conducted based on increased complaints 
by the Veteran about right knee pain while stationed in SWA in 
August 2003.  This evidence of an August 2003 examination of the 
right knee is consistent with the Veteran's testimony at his 
hearings on appeal that right knee pain increased following his 
deployment to SWA.  

There is no notation that the examiner compared the Veteran's 
right knee condition at service separation to his right knee 
condition prior to the period of active service which began in 
2003.  In particular, the Board notes that there are no clinical 
records specific to the right knee prior to the Veteran's 
February 2003 entrance into active service.  The Veteran's 
reserve component records, especially periodic examinations 
proximate to the Veteran's activation in February 2003, should be 
sought to determine whether this gap in the evidence can be 
corrected.

Post-service clinical records regarding the Veteran's right knee 
do not appear to be complete.  In particular, the Board notes 
that the February 2010 VA examination references a 2008 surgical 
procedure to the right knee, but complete records of that 
procedure and evaluations leading up to that procedure do not 
appear to be of record.  After additional development is 
conducted, an addendum to the February 2010 opinion should be 
obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for a right knee disorder 
since February 2010.  Request identified non-VA 
records.

2.  Ask the Veteran to identify the provider who 
performed a 2008 procedure on the right knee and 
providers who conducted evaluation or examination 
of the right knee post-service in preparation for 
that surgery.  Obtain the identified records.  

3.  Ask the Veteran to identify any providers who 
ordered diagnostic evaluation of the right knee 
during the period from July 2004 to February 2010 
and to identify any facilities at which such 
diagnostic evaluations may have been conducted.  
Obtain records from the identified providers and 
facilities.

4.  In particular, ask the Veteran if he can 
remember whether any provider or facility 
conducted diagnostic evaluation, such an x-ray, 
of the right knee prior to his re-entry into 
active service in February 2003.  Obtain any 
identified records.

5.  Ask the Veteran to identify the reserve 
component in which he was serving in the years 
just prior to his reentry into active service in 
February 2003.  Request the reserve component 
records from the appropriate entity.

6.  Obtain the Veteran's VA clinical records 
since February 2010.    

7.  Afford the Veteran VA examination of the 
right knee.  The examiners should obtain a 
complete history from the Veteran and review the 
relevant records, including records reflecting 
the Veteran's right knee condition at the time of 
his February 2003 entry into active service, such 
as reserve component records.  The examiner 
should review an MRI of the right knee which 
appears to have been conducted in August 2003.  
This document has been placed at the top of the 
service treatment records folder marked "3 of 
3" in volume I of the Veteran's claims file for 
reference.  The examiner should also review post-
service (following the Veteran's service 
discharge in mid-September 2004) treatment 
records relevant to the right knee.  The 
examination report should include a summary of 
the records reviewed.  The examiner who provides 
examination of the right knee, or an addendum to 
the February 2010 report, if the same examiner 
who prepared the February 2010 report is 
available, should address the following:

What is the likelihood that the Veteran had a 
pre-existing right knee disorder when he entered 
active service in February 2003?  If so, what 
diagnosis would appropriately describe that 
disorder?

Compare the severity of the Veteran's right knee 
disorder at the time of his entry into active 
service in February 2003 to the severity of the 
right knee disorder at the time of service 
discharge in September 2004.  Is it at least as 
likely as not (50 percent or more probability) 
that the Veteran's right knee disorder was 
aggravated by, that is, permanently (not 
temporarily) increased in severity as a result of 
the Veteran's final period of active service?  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
severity of right knee disorder prior to and 
following active service from February 2003 
through September 2004.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
state why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

8.  After completing the above actions, and any 
other development as may be indicated, 
readjudicate the claim on appeal.  If the appeal 
remains denied, a supplemental statement of the 
case must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


